The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 29, 2014

                                   No. 04-13-00796-CR

                                 Brad Anthony SMITH,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR10882
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due June 30, 2014.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court